                                   UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NORTH CAROLINA
                                        SOUTHERN DIVISION

                                                  NO. 7:19-CR-130-lD



    UNITED STATES OF AMERICA

          V.                                                                          ORDER

    JORGE ZAPATA



           This matter came before the undersigned District Court Judge, upon motion filed by the

 Office of the Federal Public Defender seeking leave to withdraw as counsel for Jorge Zapata, the

 Defendant herein, and to continue the trial for sixty (60) days.

           Based upon a finding that a conflict of interest would arise if the Office of the Federal

 Public Defender continued to represent the Defendant in this matter, the Court concludes that the

 Office of the Federal Public Defender should be granted an order allowing it leave to withdraw as

 counsel for Mr. Zapata.

           NOW, THEREFORE, it is hereby Ordered that the motion filed by the Office of the Federal

 Public Defender is allowed and that the Office of the Federal Public Defender is granted leave to

 withdraw as counsel for Jorge Zapata. The Federal Public Defender's Office is directed to appoint

 new counsel for the defendant. IT IS FURTHER ORDERED that the trial is continued to the

                                                 term ofcourt....u.ptJ/\. w   ht'ch   (U.A.}J   co utv..J   ~A
-t-~-V-11,-./e.-~,-------,-.S+,,~k-~-~--.---r-A-r.t:J
                                      tNfe t-'V~n, lvq                'JUI', ooJ  cl -fr~ is ~ch.,~
           so ORDERED tlus _1.__ day of August, 20211.                 ./.JIV\clA D+M       .s~
                                                                                              TnJ.td
                                                                       ~ oJJ..e-w .~o.AJ>         ~v~rf'fltt
                                                        A _ ~" '21                 ~ ~ h r m fn
                                                  JAMES C. DEVER III                      ~ cUJM.tC·. .
                                                  United States District Judge                   PQf\       ' •·



               Case 7:19-cr-00130-D Document 50 Filed 08/07/20 Page 1 of 1
